           Case 1:16-cv-03310-RA-KNF Document 132 Filed 03/10/21 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 EDWARD ROSADO,                                                      DATE FILED: 3-10-21

                              Plaintiff,
                                                                       16-CV-3310 (RA)
                         v.
                                                                            ORDER
 NYC POLICE OFFICER AMAURY
 SORIANO, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         It is hereby ordered that all parties appear for a conference on Friday, March 12, 2021 at 11:00

am to schedule a trial date in this action. If the parties are not available at that date and time, they must

notify the Court and propose alternative dates and times no later than Thursday, March 11, 2021. They

may do so either via joint letter or by email. The Court will hold this conference by telephone. The

parties shall use the dial-in information provided below to call into the conference: Call-in Number:

(888) 363-4749; Access Code: 1015508. This conference line is open to the public.

SO ORDERED.

Dated:      March 10, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
